1

2

3

4                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
5                                      AT TACOMA

6    SAY SULIN KEODARA,
                                                         Case No. 3:21-cv-5129-JCC-TLF
7                            Plaintiff,
            v.                                           ORDER GRANTING LEAVE TO
8                                                        AMEND AND DENYING REQUEST
     JERRI BOE, et al.,                                  FOR APPOINTMENT OF
9                                                        COUNSEL
                             Defendants.
10

11          Plaintiff, proceeding pro se and in forma pauperis, has brought a motion to file a

12   supplemental complaint (Dkt. 11) and a motion for court-appointed counsel (Dkt. 12).

13   The Court directs plaintiff to file an amended complaint incorporating his proposed

14   supplemental allegations and denies plaintiff’s motion for counsel.

15   A.     Motion to Supplement

16          On March 28, 2021, plaintiff filed a motion for leave to file a supplemental

17   complaint, which seeks to add further allegations of wrongdoing and a third defendant to

18   this action. Dkt. 11. The Court directed service of plaintiff’s original complaint on March

19   9, 2021. Dkt. 9. The defendants named in the original complaint have filed waivers of

20   service and a notice of appearance (Dkts. 14, 15, 16), but had not filed a responsive

21   pleading at the time plaintiff filed his motion. Defendants subsequently filed an answer

22   on May 5, 2021. Dkt. 17.

23          “A party may amend its pleading once as a matter of course within . . . 21 days

24   after service of a responsive pleading.” Fed. R. Civ. P. 15(a). See also Mayle v. Felix,

25   ORDER GRANTING LEAVE TO AMEND AND
     DENYING REQUEST FOR APPOINTMENT OF
     COUNSEL - 1
1    545 U.S. 644, 665-66 (2005) (Plaintiff’s opportunity to amend as a matter of course,

2    without permission of the Court, exists within 21 days of when the responsive pleading

3    is served). Because no responsive pleading had been filed at the time plaintiff filed his

4    motion, and 21 days have not passed since defendants’ answer was filed, plaintiff is

5    entitled to amend his complaint as a matter of course.

6           The Court directs that plaintiff file a new and complete amended complaint

7    including all new claims and defendants he wishes to add which are related to his

8    original complaint on or before June 18, 2021. Plaintiff is directed to file the amended

9    complaint on the form provided by the Court. The amended complaint must be legibly

10   rewritten or retyped in its entirety; it should be an original and not a copy; it should

11   contain the same case number; and although it may re-assert allegations from the

12   original complaint, the amended complaint may not simply attach or incorporate any

13   part of the original complaint by reference. The amended complaint will be a complete

14   substitute for the original complaint, and it is not a supplement. See Ferdik v. Bonzelet,

15   963 F.2d 1258, 1262 (9th Cir. 1992).

16          If the amended complaint is not timely filed, this case will proceed on plaintiff’s

17   original complaint.

18   B.     Request for Counsel

19          Plaintiff also makes a motion requesting the Court to appoint counsel. Dkt. 12. A

20   plaintiff has no constitutional right to appointed counsel in a § 1983 action. Storseth v.

21   Spellman, 654 F.2d 1349, 1353 (9th Cir. 1981); see also United States v. $292,888.04

22   in U.S. Currency, 54 F.3d 564, 569 (9th Cir. 1995) (“[a]ppointment of counsel under this

23   section is discretionary, not mandatory.”). In “exceptional circumstances,” the Court

24   may appoint counsel for indigent civil litigants pursuant to 28 U.S.C. § 1915(e)(1)).

25   ORDER GRANTING LEAVE TO AMEND AND
     DENYING REQUEST FOR APPOINTMENT OF
     COUNSEL - 2
1    Rand v. Roland, 113 F.3d 1520, 1525 (9th Cir. 1997), overruled on other grounds, 154

2    F.3d 952 (9th Cir. 1998).

3           The Court must evaluate both “the likelihood of success on the merits [and] the

4    ability of the petitioner to articulate his claims pro se in light of the complexity of the

5    legal issues involved”, to make an assessment whether exceptional circumstances

6    show that counsel should be appointed. Wilborn v. Escalderon, 789 F.2d 1328, 1331

7    (9th Cir. 1986) (quoting Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983)). A plaintiff

8    must plead facts that show he has an insufficient grasp of his case or the legal issue(s)

9    involved, as well as an inadequate ability to articulate the factual basis of his claim.

10   Agyeman v. Corrections Corp. of America, 390 F.3d 1101, 1103 (9th Cir. 2004).

11   Although a pro se litigant may be better served with the assistance of counsel, that is

12   not the test. Rand, 113 F.3d at 1525.

13          Plaintiff argues only that he is indigent and that he has attempted, without

14   success, to retain counsel. Dkt. 12 at 1–2. Plaintiff has demonstrated he has both a

15   sufficient grasp of the legal issues in his case and an adequate ability to articulate the

16   factual basis of his claim. Furthermore, this case is in its early stages and plaintiff will be

17   filing an amended complaint. Accordingly, the Court cannot determine whether plaintiff’s

18   claims are likely to succeed. This case does not, at this time, present the extraordinary

19   circumstances required for the appointment of counsel. See Wilborn, 789 F.2d at 1331.

20   Plaintiff’s request for counsel is DENIED without prejudice.

21   C.     Conclusion

22          The Court therefore ORDERS as follows:

23          (1) Plaintiff’s motion to amend his complaint (Dkt. 11) is GRANTED. Plaintiff shall

24   file an amended complaint on or before June 18, 2021. The Clerk is directed to send

25   ORDER GRANTING LEAVE TO AMEND AND
     DENYING REQUEST FOR APPOINTMENT OF
     COUNSEL - 3
1    plaintiff the appropriate forms for filing a 42 U.S.C. § 1983 civil rights complaint. (2)

2    Plaintiff’s motion for appointment of counsel (Dkt. 12) is DENIED without prejudice.

3
            Dated this 18th day of May, 2021.
4

5


                                                        A
6

7                                                       Theresa L. Fricke
                                                        United States Magistrate Judge
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25   ORDER GRANTING LEAVE TO AMEND AND
     DENYING REQUEST FOR APPOINTMENT OF
     COUNSEL - 4
